                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND




 IN RE UNDER ARMOUR, INC.                     Civil Action No. GLR-18-1084 (Lead Case)
 SHAREHOLDER DERIVATIVE
 LITIGATION                                   (Consolidated with GLR-18-1264)




                                          ***
                                         ORDER

        In accordance with the foregoing Memorandum Opinion, it is this 30 th day of March,

2020, by the United States District Court for the District of Maryland, hereby ORDERED

that:

   1. Defendants’ Motion to Dismiss Plaintiff’s Verified Consolidated Shareholder

        Derivative Complaint and Request for Hearing (ECF No. 44) is GRANTED;

   2. Plaintiff’s Request for Hearing (ECF No. 48) is DENIED; and

   3. The Clerk is directed to CLOSE the case.




                                                                    / s/               .
                                                        George L. Russell, III
                                                        United States District Judge
